EXAMINER'S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7 and 9-11 are directed to an invention non-elected without traverse.  Accordingly, claim 7 and 9-11 been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 7 and 9-11 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The applicant’s amendments overcame the 112 issues.  It is known in the art to add phosphoric acid groups to cellulosic pulp using an aqueous solution of phospohoric acid/urea [MATSUSUE or NOGUCHI].  The pulp is then subjected to mechanical action to break the pulp fibers into nano/micro fibrillar cellulose.  The prior art did not teach first forming a solution of distilled water and urea at the claimed ratio and claimed solution temperature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA

Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748